Title: To George Washington from the New York Council of Safety, 27 July 1777
From: New York Council of Safety
To: Washington, George



Sir.
State of New York Kingston July 27th 1777

By Order of the Council of Safety I have the Honor of transmitting to your Excellency, the enclosed Extracts of a Letter from Major General Schuyler, and a Copy of a Letter from the Council to Governor Trumbull.
Such is the State of our Northern Affairs at present as to promise the Enemy an easy Conquest. This State is greatly exhausted, and our New England Brethren are not yet roused. The Council request that your Excellency will be pleased to animate them to more vigorous and manly Exertions; and they wish that if the State of military Operations, with which your Excellency is best acquainted, would admit of it, a Reinforcement from the Southern States might be obtained for our Support, and particularly against the expected Invasion by the Way of Oswego by the Success of which they will be more immediately and deeply affected, as their Frontiers as well as those of this State would be thereby exposed to Depredation.
What new Miracle, Providence may have in reserve for our Deliverance,

or what further Measures General Howe may pursue to defeat his own Purposes are uncertain. Our Affairs however in the Northern Department wear a gloomy Aspect, and the Council think it their Duty to leave no Means unassayed to repel the Enemy and to render the issue of the present Campaign glorious to the American Arms. I have the Honor to be with great Respect and Esteem Your Excellency’s most Obedient and very humble Servant

By Order
Pierre Van Cortlandt Presdt

